Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2021 has been considered by the examiner.

Status of Claims
Claims 1, 3, 5, 6, and 13 are pending.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1, 3, 5, 6, and 13 under 35 USC 112(a) and (b) are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see page 6 of the remarks, filed 4/6/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olaya (US 2011/0216407), Dunn et al. (WO 2009/158647) of record, and Miener (US 2014/0266979) of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olaya (US 2011/0216407) (hereafter Olaya), in view of Dunn et al. (WO 2009/158647) of record (hereafter Dunn) and Miener (US 2014/0266979) of record (hereafter Miener).
Regarding claims 1 and 6, Olaya discloses a system comprising: an electronic display comprising a backlight unit, a collimating medium, a Fresnel lens, and an image display panel (see at least Fig. 2 and paragraphs [0024]-[0027], where 8 is an illumination device, 3 is a lenticular imaging matrix, which collimates the light, 9 is a Fresnel lens, and 5 is an image display panel), wherein the collimating medium comprises a micro lens array having a focal length equal to the distance from the backlight unit (see at least Fig. 2, where the illustrated rays originate from the illumination device to fill each micro lens of the lenticular imaging matrix), wherein the collimating medium steers light coming from the backlight unit into collimated light cones by limiting an exit angle of the backlight so as to meet dimensions of an eye motion box of a viewer facing said electronic display, wherein the collimating medium is designed to allow a dispersion of the collimated light cones, sufficient so that the viewing from the eye motion box allows viewing light coming of the entire display (see at least Fig. 2 and paragraphs [0030]-[0032], where light rays from each micro lens are directed to a visibility region 11, where the visibility region is the same as an eye motion box), wherein the Fresnel lens is located between the collimating medium and the image display panel and designed to 
Olaya does not specifically disclose that the center of the Fresnel lens is vertically and horizontally offset relative to the center of the electronic display.
However, since the Fresnel lens of Olaya is controllable (see paragraph [0032]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fresnel lens of Olaya so that the center of the Fresnel lens is vertically and horizontally offset relative to the center of the electronic display for the purpose of directing the light to the position of the observers eyes (see paragraph [0032] of Olaya).
Olaya does not specifically disclose liquid crystal display (LCD) cells, such that the display is a liquid crystal display, and that the electronic display is a large area display (LAD).
However, Dunn teaches an electronic display comprising a backlight unit, a collimating medium, a Fresnel lens, and a liquid crystal display comprising liquid crystal display cells (see at least Fig. 13 and paragraph [0054], where light source 130 is a backlight unit, channelized plate 145 is a collimating medium, lens element 150 is a Fresnel lens, and liquid crystal layer 165 comprises liquid crystal display cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Olaya to include the 
Olaya as modified by Dunn does not specifically disclose that the electronic display is a large area display.
However, Miener teaches the use of large area displays in airplane cockpits (see at least the title and paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Olaya as modified by Dunn to include the teachings of Miener so that the electronic display is a large area display for the purpose of being able to provide a pilot with menus, data and graphical options to facilitate increased pilot performance and aircraft safety (see at least paragraph [0002] of Miener).

Regarding claim 3, Olaya as modified by Dunn and Miener discloses all of the limitations of claim 1.
Olaya also discloses that said dimensions of said eye motion box are dynamically controllable (see at least paragraphs [0026] and [0032], where the Fresnel lens is controllable, thus defining the dimensions of the eye motion box, such that it can cover a single eye or both eyes simultaneously).

Regarding claim 5, Olaya as modified by Dunn and Miener discloses all of the limitations of claim 1.


Regarding claim 13, Olaya as modified by Dunn and Miener discloses all of the limitations of claim 1.
Olaya also discloses that the eye motion box can be chosen such that it covers only a single eye (see at least Fig. 2 and paragraph [0032]).
Olaya as modified by Dunn and Miener does not specifically disclose that the area of said display is at least 50 times larger than the area of said eye motion box.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the area of said display being at least 50 times larger than the area of said eye motion box include choosing the desired size of the visibility region for the intended purpose of the device.
The examiner notes that the size of the large area display is 8 inches by 20 inches, which is 103,225.6 mm2. Thus an eye motion box that is at least 50 times smaller would be less than 2,064 mm2.
.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872        

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872